Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 17, 2021

                                            No. 04-20-00571-CV

                             IN RE D’SPAIN CONSTRUCTION L.L.C.

                                            No. 04-20-00574-CV

                                       IN RE Rowena KNEUPPER

                                            Original Proceeding 1

                                                   ORDER

        On November 30, 2020, Relators filed petitions for writs of mandamus and requested stays
of discovery orders pending final resolutions of their petitions. We granted the stays and requested
responses. Based on the responses, we abated these proceedings to allow the trial court to amend
or vacate its discovery orders.

        On February 3, 2021, Relators notified this court that the trial court effectively rescinded
its discovery orders, and Relators asked this court to dismiss their petitions as moot.

       Relators’ requests are granted. The stays imposed on December 1, 2020, are lifted.
Relators’ petitions for writs of mandamus are dismissed as moot.

        It is so ORDERED on February 17, 2021.



                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court

1
 These proceedings arise out of Cause No. 20-274, styled D’Spain Construction L.L.C. v. George Samuel Ludolf,
Individually and as Owner/Manager of GSL Ranch LLC a/k/a GSL Ranch; et al., pending in the 451st Judicial District
Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.